Mark Choate, AK #8011070
Attorney for Plaintiff

CHOATE LAW FIRM LLC

424 N. Franklin Street

Juneau, Alaska 99801

Tel: (907) 586-4490

Fax: (206) 424-9705

Email: lawyers@choatelawfirm.com

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA

ELIZABETH BAKALAR,
Case No. 3:19-CV-00025-JWS
Plaintiff,

Vv.

MICHAEL J. DUNLEAVY, in his individual | DECLARATION OF MARK CHOATE

and official capacities; TUCKERMAN
BABCOCK; and the STATE OF ALASKA,

 

 

Defendants.
STATE OF ALASKA )
) ss.
FIRST JUDICIAL DISTRICT )

I, Mark Choate, declare as follows:
1. Attached as Exh. 1 which consists of DEF 000001 - 000044 which is Ms.

Bakalar’s Personnel File produced by defendants in discover.

DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025 424 N. Franklin Street
Page 1 of 6 Juneau, AK 99810

(907) 586-4490
Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 1 of 6
2. Attached as Exh. 2 is DEF 000285-87 Attorney Job Class Specifications -
Attorney V.

3. Attached as Exh. 3 are portions of Joanne Grace’s deposition.

4, Attached as Exh. 4 is DEF 000193, which was produced by defendants in
discovery and is a nomination by Margie Vandor of Libby Bakalar for the “Lightning Fast
Award.”

5. Attached as Exh. 5 is the opening blog in “One Hot Mess Alaska.”

6. Attached as Exh. 6 is the opening blog in “Ethics and One Hot Mess
Alaska,” dated January 5, 2017.

7. Attached as Exh. 7 is a blog post in “Ethics and One Hot Mess Alaska,”
dated March 16, 2017, titled “Standards for State Officials.”

8. Attached as Exh. 8 is a blog posts from “Ethics and One Hot Mess Alaska”
dated January 5, 2017, titled “Ms. Bakalar has strong political opinions and shares them
on her blog.”

9. Attached as Exh. 9 is a second blog post from “Ethics and One Hot Mess
Alaska” dated January 5, 2017, titled “Ms. Bakalar involved in politically charged cases
in her joba as an Assistant Attorney General.”

10. Attached as Exh. 10 is a third blog post from “Ethics and One Hot Mess

Alaska” dated January 5, 2017, titled “Ms. Bakalar mixes business with pleasure.”

DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025 424 N. Franklin Street
Page 2 of 6 Juneau, AK 99810

(907) 586-4490
Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 2 of 6
11. Attached as Exh. 11 is a fourth blog post from “Ethics and One Hot Mess
Alaska” dated January 5, 2017, titled “Libby Bakalar should not be working as an
attorney for the State of Alaska.

12. Attached as Exh. 12 is a blog post from “Ethics and One Hot Mess Alaska”
dated November 6, 2018, titled “Should a political activist be working as a State of
Alaska ASSISTANT ATTORNEY GENERAL in the Labor and State Affairs Section?”

13. Attached as Exh. 13 is a blog post from “Ethics and One Hot Mess Alaska”
dated November 4, 2018, titled “DRAIN THE SWAM or Why did the State of Alaska
send Libby to Philly?”

14. Attached as Exh. 14 is a blog post from “Ethics and One Hot Mess Alaska”
dated November 4, 2018, titled “Libby wants everyone to VOTE.”

15. Attached as Exh. 15 is an email from Nancy Stroup regarding “The ‘Deep
State.’”

16. Attached as Exh. 16 is an email from Suzanne Downing to Maria Bahr dated
October 3, 2018.

17. Attached as Exh. 17 is a blog post from “Must Read Alaska” dated July 23,
2019, titled “Libby Bakalar: A swig and a swing.”

18. Attached as Exh. 18 is a blog post from “Must Read Alaska” dated March

26, 2021, titled “The case of the hot-mess attorney who had Trump Derangement

Syndrome.”

DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025 424 N., Franklin Street
Page 3 of 6 Juneau, AK 99810

(907) 586-4490
Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 3 of 6
19. Attached as Exh. 19 is a blog post from “Must Read Alaska” dated January
23, 2021, titled “Rep. Hannan to request cancellation of vanity license plate.”

20. Attached as Exh. 20 is William Evans’ investigative report.

21. Attached as Exh. 21 is an article from the Anchorage Daily News dated
11/8/2018, titled “Gov.-elect Dunleavy names Alaska GOP chairman as his chief of staff.

22. Attached as Exh. 22 is the Facebook home page for “Tuckerman Babcock,
Former Chair-Alaska Republican Party.”

23. Attached as Exh. 23 is an article from Alaska’s News Source dated July 27,
2017, titled: “UPDATE: Reaction to Murkowski’s No vote on GOP health care bill.”

24. Attached as Exh. 24 is an article from Alaska’s News Source dated October
5, 2018, titled “Chair of Alaska Republican party ‘shocked’ Murkowski voted against
Kavanaugh confirmation.”

25. Attached as Exh. 25 is an article from Alaska’s News Source dated October
8, 2018, titled “Trump, Palin and Babcock’s attack show Murkowski made the right
choice.”

26. Attached as Exh. 26 is an article from Alaska Public Media dated October 8,
2018, titled “Alaska GOP vows ‘significant response’ against Murkowski.”

27. Attached as Exh. 27 is a Memorandum from Tuckerman Babcock requesting

resignations of the State of Alaska’s partially exempt workforce dated November 16,

2018.

DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No, 3:19-cv-00025 424 N. Franklin Street
Page 4 of 6 Juneau, AK 99810

(907) 586-4490
Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 4 of 6
28. Attached as Exh. 28 is an article from the Alaska Daily News dated
November 17, 2018, titled “Dunleavy team asks all at-will state workers for
resignations.”

29, Attached as Exh. 29 is the template provided to help draft a response to the
demand for resignation.

30. Attached as Exh. 30 is Elizabeth Bakalar’s resignation letter.

31. Attached as Exh. 31 are selected portions of Tuckerman Babcock’s
deposition

32. Attached as Exh. 32 is a screenshot from APOC’s website showing Joanne
Grace’s filings as a state “policymaker.”

33. Attached as Exh. 33 is a screenshot from APOC’s website showing Ed
Sniffen’s filings as a state “policymaker.”

34. Attached as Exh. 34 is Joanne Grace’s resignation letter.

35. Attached as Exh. 35 is James Fayette’s resignation letter.

36. Attached as Exh. 36 is Katherine Demarest’s resignation letter.

37. | Attached as Exh. 37 are questions emailed by Joanne Willson to Joanne
Grace.

38. Attached as Exh. 38 is a screenshot of a KTOO article dated December 13,
2018, titled “Last month, Ruth Botstein argued Alaska’s case at the Supreme Court. This

month she was fired.”

DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025 424 N. Franklin Street
Page 5 of 6 Juneau, AK 99810

(907) 586-4490

Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 5 of 6
39. Attached as Exh. 39 is a screenshot of the Department of Labor’s FAQ on
the state’s Classification System and Method Questions.

40. Ihave searched the APOC website to see if there were any filings by Ms.
Bakalar. There are not. I have also searched for names of other assistant attorney
generals that I have worked with. None of them are shown to have made filings with
APOC.

Under penalties of perjury, I declare that I have read the foregoing is true and

correct.

Dated: 7/2 o/ 2/

 

Mark Choate
DECLARATION OF MARK CHOATE CHOATE LAW FIRM LLC
Bakalar v, Dunleavy et al., Case No. 3:19-cv-00025 424 N. Franklin Street
Page 6 of 6 Juneau, AK 99810
(907) 586-4490

Case 3:19-cv-00025-JWS Document 69-3 Filed 07/30/21 Page 6 of 6
